          Case 1:18-cr-00135-DAD-BAM Document 174 Filed 08/26/21 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Nazem Alnajar
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00135 DAD
12                                Plaintiff,            STIPULATION TO CONTINUE
                                                        SENTENCING; FINDINGS AND
13   v.                                                 ORDER
14   NAZEM ALNAJAR,                                     DATE: December 13, 2021
                                                        TIME: 9:30 a.m.
15                                Defendants.           JUDGE: Hon. DALE A. DROZD
16

17
                                                STIPULATION
18
            COMES NOW, Defendant, Nazem Alnajar, by and through his attorney of record, Monica L.
19
20 Bermudez and The United States of America, by and through its counsel of record hereby stipulate as

21 follows:

22          1.     By previous order, this matter was set for sentencing on Monday August 30, 2021.
23
            2.     By this stipulation, defendant now moves to vacate the sentencing and set this matter
24
     for sentencing on December 13, 2021 at 9:00 a.m. before the Honorable Dale A. Drozd.
25
            3.     The parties agree and stipulate, and request that the Court find the following:
26
            a.     Mr. Alnajar is the primary caregiver for his 11-year-old daughter who is currently
27

28 under a doctor’s care for two disorders that have been progressing for the past year. She has
                                                      1
29

30
          Case 1:18-cr-00135-DAD-BAM Document 174 Filed 08/26/21 Page 2 of 2


     undergone surgeries for these disorders and requires a follow-up on September 17, 2021 at the
 1
     Fresno Children’s Hospital. Following this follow up, her doctor will determine the next necessary
 2

 3 medical step, which is likely to include surgery in late November or early December 2021. Mr.

 4 Alnajar must continue to care for the wellbeing of his daughter at this time as he is the only viable

 5 option to assist with her current medical issues.

 6
            b.     The government was made aware of the medical issues faced by Mr. Alnajar’s
 7
     daughter and does not object to, and agrees with, the requested continuance.
 8
     IT IS SO STIPULATED.
 9
     DATED: August 24, 2021
10
                                          /s/ Monica L. Bermudez
11                                        MONICA L. BERMUDEZ
                                          Counsel for Defendant
12                                        Nazem Alnajar
13

14
     DATED: August 24, 2021
15                                        /s/Karen Escobar
                                          JEFFREY SPIVAK
16                                        Assistant United States Attorney
17

18

19                                                ORDER
20

21          Upon the Parties’ stipulation and for good cause shown, the sentencing scheduled for August
22 30, 2021 at 09:00 a.m. is continued to December 13, 2021, at 09:00 a.m., before the Honorable Dale

23 A. Drozd.

24
     IT IS SO ORDERED.
25
        Dated:     August 25, 2021
26                                                     UNITED STATES DISTRICT JUDGE
27

28
                                                       2
29

30
